Name: 93/322/EEC: Council Decision of 17 May 1993 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol defining for the period 18 January 1993 to 17 January 1996 the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Republic of Seychelles on fishing off the coast of Seychelles
 Type: Decision
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: 1993-05-20

 Avis juridique important|31993D032293/322/EEC: Council Decision of 17 May 1993 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol defining for the period 18 January 1993 to 17 January 1996 the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Republic of Seychelles on fishing off the coast of Seychelles Official Journal L 124 , 20/05/1993 P. 0051 - 0051 Finnish special edition: Chapter 4 Volume 5 P. 0021 Swedish special edition: Chapter 4 Volume 5 P. 0021 COUNCIL DECISION of 17 May 1993 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol defining for the period 18 January 1993 to 17 January 1996 the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Republic of Seychelles on fishing off the coast of Seychelles(93/322/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles (1), signed in Brussels on 28 October 1987, Having regard to the proposal from the Commission, Whereas the Community and the Republic of Seychelles have held negotiations with a view to determining amendments to be made to the abovementioned Agreement at the end of the period of application of the Protocol in force which is annexed to the said Agreement; Whereas, as a result of these negotiations, a new Protocol was initialled on 14 January 1993, by virtue of which Community fishermen are to enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Republic of Seychelles for the period 18 January 1993 to 17 January 1996; Whereas, in order to avoid interruption of fishing activities by Community vessels, both parties have initialled an Agreement in the form of an exchange of letters providing for the provisional application of the said Protocol from the day following the date of expiry of the Protocol previously in force; whereas the Agreement in the form of an exchange of letters should be approved subject to a definitive decision pursuant to Article 43 of the EEC Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters concerning the provisional application of the Protocol defining, for the period 18 January 1993 to 17 January 1996, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Republic of Seychelles on fishing off Seychelles is hereby approved on behalf of the Community. The text of the Agreement in the form of an exchange of letters is attached to this decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community. Done at Brussels, 17 May 1993. For the Council The President J. HILDEN (1) OJ No L 119, 7. 5. 1987, p. 26.